Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Response to Amendments
Claims 1-10 is pending. 
Claims 1-10 is rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wackerly et al (Pub. No.: US 2016/0050104 A1).
As per claim 12, Wackerly discloses a computer-implemented method for network management, comprising: -	accessing, by one or more processors, network information for a plurality of nodes, each node associated with at least one device (Wackerly, Fig 1, paragraph 0017, wherein information is received from a number of network devices on the network infrastructure); -	creating, by the one or more processors, a plurality of node clusters based on a system’s minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks (Wackerly, Fig 2A, paragraph 0024-0025, 0035, wherein the creating a number network device groups can be the creating of the mode clusters as claimed. Wackerly states that the creating of the device groups is to achieve resiliency to reduce an effect on an end-user's experience in an event such as failure of one or more network devices. An example of such network device failure can be caused by over-utilization of network devices that compromises the end-user experience by contributing to units of data on the network being dropped, potentially leading to delays and/or slowness of communicating the data. Therefore, such devices grouping is considered to be based on minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks as claimed.); -	assigning, by the one or more processors, each of the plurality of nodes to one of the plurality of node clusters in accordance with a minimal total traffic determination (Wackerly, Fig 1, paragraph 0019, 0024, 0027, 0035, selecting  wherein the process of redistributing network devices and an appropriate one or more network devices from the number of network devices for each subnetwork performed by the one or more controllers  can be the assigning process as claimed ); and -	configuring, by the one or more processors, each of a plurality of controllers for control of a subset of nodes associated with one or more of the node clusters (Wackerly, Fig 1, paragraph 0012, 0019-0020, wherein for example an administrator configures the controllers which is responsible for adjusting and/or redistributing and/or assigning network devices to groups). 

As per claim 2, claim 1 is incorporated and Wackerly further discloses each node cluster includes a subset of nodes of the plurality that is isolated from other nodes of other node clusters (Wackerly, Fig 2A, paragraph 0019, 0025, wherein Wackerly teaches network device groups having a plurality of network devices. Wackerly does not teach or require that a network device belongs to more than one group at the same time and thus each device of plurality of network devices only belongs to one group and thus are nodes (devices) within the groups (clusters) are isolated from other nodes of other node clusters as claimed.). 

As per claim 3, claim 1 is incorporated and Wackerly further discloses creating a plurality of node clusters includes minimizing a sum of a set of weights representing the total amount of traffic between each node cluster and the one or more networks (Wackerly, Fig 2A, paragraph 0024-0025, 0035, wherein the creating a number network device groups can be the creating of the mode clusters as claimed. Wackerly states that the creating of the device groups is to achieve resiliency to reduce an effect on an end-user's experience in an event such as failure of one or more network devices. An example of such network device failure can be caused by over-utilization of network devices that compromises the end-user experience by contributing to units of data on the network being dropped, potentially leading to delays and/or slowness of communicating the data. Therefore, such devices grouping is considered to be based on minimizing a sum of a set of weights as claimed.).

As per claim 4, claim 3 is incorporated and Wackerly further discloses the total amount of traffic between each node cluster and the one or more networks includes: a sum of upstream traffic between nodes of different clusters; and a sum of downstream traffic between nodes of different clusters (Wackerly, Fig 2A, paragraph 0032-0033, 0040, 0044).

As per claim 5, claim 1 is incorporated and Wackerly further discloses configuring each controller for control of a subset of nodes associated with one or more of the node clusters includes creating a control link between the controller and each node of a corresponding cluster (Wackerly, Fig 3A-3C, 4A-4C, As shown by the figures controllers have links (shown as an arrow) connecting the controllers to network devices groups).

Claim 6-10 are rejected under the same rational as claims 1-5.

Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive. Applicant argues in remarks:
1) 	Wackerly discloses human directed configurations of a node while the present disclosure and claims require a network configuration based on a system’s minimizing a total amount of traffic. These are very different and cannot be equated.

(1) 	Examiner respectively disagrees. 
First, the current claim language merely states “... based on system’s minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks ...”. However, the current claim language does not give any details or steps on how the minimizing of the total amount of traffic is  performed.  Applicant states that paragraphs [0087] – [0096] of the specification disclose how the 
Second,  the current claim language states “... based on system’s minimizing a total amount of traffic connecting nodes within each node cluster to one or more networks ...”. This language does not require no human directed configuration because such system’s minimizing can be based on human directed configurations.  
Third, the load balancing of traffic data and the reducing of network traffic utilization to be less than 50% (see for example paragraph 0029) is one way of reducing/minimizing the total amount of traffic as claimed. Without the load balancing traffic data can cause network congestions and over load some of the network devices which causes more traffic data to handle and lost data (dropped data caused by the network congestion and/or overload) may need to be resent to the network. However, load balancing minimizes the need to resent data and allows the traffic data to be processed faster which implied minimizing the total amount of traffic as claimed.All of the other arguments are now moot in light of the above response. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454